                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:19-CV-00153-KDB-DCK

        DIANE SKINDER,

                Plaintiffs,

                v.                                               ORDER

        FEDERAL EXPRESS LONG
        TERM DISABILITY PLAN,

                Defendants.



       THIS MATTER is before the Court on Defendant’s Motion to Modify Administrative

Record (Doc. No. 24) and Plaintiff’s Motion for Partial Summary Judgment (Doc. No. 22). The

Court has carefully considered these motions and the parties’ briefs and exhibits and this matter is

ripe for decision. In this action, Plaintiff seeks benefits under an ERISA plan (the “Plan”) and now

seeks partial summary judgment on the issue of the Court’s standard of review of the Plan’s denial

of benefits (specifically, whether the review should be de novo or an “arbitrary and capricious”

standard). By its motion to modify the Administrative Record, Defendant seeks to supplement the

record to include documents related to a 2008 “Second Amendment” to the Plan which it contends

are relevant to the Court’s standard of review.

       There is no dispute that the additional documents sought to be included in the

Administrative Record are authentic and are part of the Plan, even though they were not initially

included in the filed Administrative Record. Defendant represents to the Court that it inadvertently

failed to include the “Second Amendment” documents in the Administrative Record because it

filed the Plan as it existed when Plaintiff began receiving benefits under the Plan in 2002 rather



                                                     1

      Case 5:19-cv-00153-KDB-DCK Document 28 Filed 11/16/20 Page 1 of 3
than as of 2019, when Plaintiff’s unsuccessful appeal of the denial of benefits that is at issue

occurred. There is no evidence that Defendant acted in bad faith, intentionally delayed disclosing

the amendment or otherwise engaged in improper litigation conduct. Further, the Court finds that

Plaintiff will not suffer any unfair prejudice in allowing the full contents of the Plan to be filed,

even though she might of course benefit if only the portion of the Plan currently on file is

considered.

       Accordingly, in light of the strong preference that all claims and defenses be “disposed

of on their merits,” Colleton Preparatory Acad., Inc. v. Hoover Universal, Inc., 616 F.3d 413, 417

(4th Cir. 2010), rather than based on procedural faults or excusable litigation missteps, the Court

will exercise its discretion and GRANT Defendant’s motion. Also, the Court will DENY

Plaintiff’s motion without prejudice to her opportunity to raise the issue of the standard of review

in a future dispositive motion if it is not resolved by the inclusion of the documents which the

Court has now permitted to be included in the Administrative Record.




                                                     2

      Case 5:19-cv-00153-KDB-DCK Document 28 Filed 11/16/20 Page 2 of 3
NOW THEREFORE IT IS ORDERED THAT:

   1. Defendant’s Motion to Modify Administrative Record (Doc. No. 24) is

      GRANTED;

   2. Plaintiff’s Motion for Partial Summary Judgment (Doc. No. 22) is DENIED

      without prejudice; and

   3. This case shall proceed towards a decision on the merits of the Plaintiff’s claims

      in the absence of a voluntary resolution of the dispute among the parties.

SO ORDERED ADJUDGED AND DECREED.




                           Signed: November 16, 2020
                   2020




                                            3

Case 5:19-cv-00153-KDB-DCK Document 28 Filed 11/16/20 Page 3 of 3
